         Case 19-90702     Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
PERSONAL INFORMATION REDACTED          Documents Page 1 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                            Documents Page 2 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                            Documents Page 3 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                            Documents Page 4 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                            Documents Page 5 of 24
Case 19-90702  Doc 12-1
            PERSONAL     Filed 08/01/19
                     INFORMATION        Entered 08/01/19 12:01:46
                                  REDACTED                          Desc Loan
                          Documents Page 6 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                            Documents Page 7 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                            Documents Page 8 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                            Documents Page 9 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 10 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 11 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 12 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 13 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 14 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 15 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 16 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 17 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 18 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 19 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 20 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 21 of 24
         Case 19-90702      Doc 12-1
PERSONAL INFORMATION REDACTED
                                       Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                                       Documents Page 22 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 23 of 24
Case 19-90702   Doc 12-1   Filed 08/01/19 Entered 08/01/19 12:01:46   Desc Loan
                           Documents Page 24 of 24
